ORDER
PER CURIAM:
On December 7, 1970, John M. Kline, a member of the Bar of this Court, was indefinitely suspended. See In Re Kline, 156 Mont. 177, 477 P.2d 881.
Earlier this year Kline presented a petition for reinstatement and the matter was referred to the Commission on Practice of this Court. They held a hearing at Billings, Montana, on August 4, 1973, and thereafter filed with this Court their report and recommendation, concluding that the suspension of the license of John M. Kline to engage in the practice of law be lifted and his license reinstated.
We have examined the report of the Commission and in view of the circumstances present in this matter we concur in its. recommendation and will follow it under these conditions:
1. That John M. Kline pay to the clerk of this Court the-annual license fee of an attorney for the years he has been suspended, such payment to be made on or before December 1, 1973;
2. That he be and appear before this Court on December 7, 1973, at 10:00 a.m., then and there to take the oath as an attorney of this Court, and upon the taking of such oath his., suspension shall be lifted and his license reinstated.